



COURT OF APPEAL FOR ONTARIO

CITATION:
Hendrix v. Award
    Financing Corporation, 2012 ONCA 340

DATE: 20120522

DOCKET: C53450

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Cecil Hendrix, Agatha Lyczek and FFL Vacations
    Ltd.

Plaintiffs/Appellants

and

Award Financing Corporation and Peter Majidi and
    1558620 Ontario Inc.

Defendants/Respondents

Jeffrey Radnoff and Andrea Lutzeier, for the appellants

Lubomir Poliacik, for the respondents

Heard: May 17, 2012

On appeal from the judgment of Justice R.E. Mesbur of the
    Superior Court of Justice, dated February 22, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for Mr. Majidi concedes that, notwithstanding the conclusions of
    Pepall J. in an earlier injunction motion in the proceeding, Mr. Majidi was and
    remains willing to, and will, return the shares in Award to the individual
    appellants once the principle underlying debt owed to him is paid in full. 
    Given that undertaking, we do not accept Mr. Radnoffs careful argument that
    Mr. Majidis retention of the shares in satisfaction of the appellant pledgors
    obligation to pay the loan in the event of default effectively forecloses and
    extinguishes the debt itself.  We agree with the conclusion of Mesbur J. in
    that regard.

[2]

With respect to the question of whether Mr. Majidi had notice of the Award
    guarantee to Ms. Lyczek, it was open to Mesbur J. to make the findings she did
    on the record and we see no basis for interfering with those findings or with
    her disposition of the action otherwise.

[3]

The appeal is therefore dismissed.  Costs payable to the respondent are
    fixed in the amount of $9,500 inclusive of disbursements and all applicable
    taxes.


